Citation Nr: 1810676	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  14-27 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to Dependents' Educational Assistance (DEA) under the provisions of Chapter 35, Title 38, of the United States Code.


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

P.S. Rubin, Counsel



INTRODUCTION

The Veteran had active military service from January 1967 to December 1969 in the United States Army.  He served in the Republic of Vietnam.  The Veteran died in July 2013.  The appellant is the daughter of the Veteran.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2014 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  Jurisdiction of case has since been transferred to the RO in Seattle, Washington.

In June 2015, the appellant presented testimony at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims file.


FINDINGS OF FACT

1.  In an August 2014 rating decision, the Veteran was granted a permanent and total (P&T) rating for his service-connected non-Hodgkin's lymphoma, effective March 5, 2013.

2.  The Veteran died of non-Hodgkin's lymphoma in July 2013.    

3.  The appellant, who is the Veteran's daughter, was already 41 years old at the time of the effective date for her DEA eligibility based on the Veteran's P&T rating (March 5, 2013).   

4.  The appellant's case does not meet any of the exceptions for extension of the ending date of the period of eligibility for Chapter 35 DEA benefits.  

CONCLUSION OF LAW

The appellant does not meet the legal criteria for establishing her entitlement to DEA benefits under Chapter 35, Title 38, of the United States Code.  38 U.S.C. § 3500, 3501, 3510, 3512 (2012); 38 C.F.R. §§ 3.57, 3.807, 21.3020, 21.3021, 21.3040, 21.3041, 21.3043 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  

However, the United States Court of Appeals for Veterans Claims (Court) has held that the VCAA notification procedures do not apply in cases where the applicable Chapter of Title 38 of the United States Code contains its own notice provisions. See Barger v. Principi, 16 Vet. App. 132, 138 (2002).  In this respect, VA educational programs contain their own provisions that address notification and assistance.  The regulations delineating the specific notification and assistance requirements for educational assistance claims are set forth in 38 C.F.R. §§ 21.1031 (duty to notify) and 21.1032 (duty to assist).  Further, the applicable notification and assistance procedures for educational assistance claims under 38 C.F.R. § 21.1031 (b) and 38 C.F.R. § 21.1032(d) emphasize that VA has no further duty to notify or assist the claimant when the undisputed facts render the claimant ineligible for the claimed benefit under the law, as is the case here.  Therefore, the Board finds that no further action is necessary under the statutory and regulatory duties to notify and to assist on this basis. 

Moreover, the Court has held that the statutory and regulatory provisions pertaining to VA's duties to notify and to assist do not apply to a claim if resolution of that claim is based on legal interpretation, rather than consideration of the factual evidence.  See Manning v. Principi, 16 Vet. App. 534, 542-543 (2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  See also VAOPGCPREC 2-2004.  As will be discussed below, the appellant's DEA claim for Chapter 35 benefits is being denied as a matter of law because she was 41 years of age on the effective date of the Veteran's award of a permanent and total (P&T) rating - March 5, 2013.  By law, the appellant's age has to be between the ages of 18 and 26 years, in order to be eligible for Chapter 35 DEA benefits.  Therefore, the Board finds that no further action is necessary under the statutory and regulatory duties to notify and assist, as the underlying law is dispositive for the Chapter 35 DEA benefits issue on appeal.  Furthermore, in this case, there is no possibility that any additional notice or development would aid the appellant in substantiating her Chapter 35 DEA claim.  

      II.  Background Facts

The appellant is the Veteran's daughter.  She was born in 1971.  

On March 5, 2013, the Veteran filed a formal claim for service connection (on a VA Form 21-526EZ) for non-Hodgkin's lymphoma due to presumed Agent Orange exposure in Vietnam.  

In July 2013, the Veteran died of non-Hodgkin's lymphoma.

In a January 2014 rating decision, the RO granted service connection for the cause of the Veteran's death and basic eligibility to Chapter 35 Dependents' Educational Assistance (DEA), both effective July [REDACTED], 2013 (date of death).

In March 2014, the appellant submitted a VA Form 22-5490, Application for Survivors' and Dependents' Educational Assistance (DEA) benefits, based on the award of service connection for the cause of the Veteran's death.  The appellant indicated she had completed one year of college at Moorpark Junior College.  She now wanted to complete a B.A. in agriculture and business, by utilizing Chapter 35 DEA benefits.  

In a March 2014 RO decision, the RO found it could not approve the appellant's claim for educational assistance under the Chapter 35 DEA program.  The RO determined that in order to establish her eligibility as the Veteran's "child," the Veteran's death must have occurred prior to her 26th birthday.  But in the instant case, the appellant was 41 years old at the time of the Veteran's death.  In essence, she was too old to qualify for Chapter 35 DEA benefits.  

In an August 2014 rating decision, the RO granted the Veteran service connection for non-Hodgkin's lymphoma, for the purposes of accrued benefits, with a permanent and total rating (P&T) rating of 100 percent, effective March 5, 2013 (date of the Veteran's service connection claim).

      III.  Law and Analysis

Dependents' Educational Assistance (DEA) under Chapter 35, Title 38, of the United States Code, is a program of education or special restorative training that may be authorized for an eligible person, such as a spouse, surviving spouse, or children, if the applicable criteria are met.  See 38 U.S.C. §§ 3500, 3501, 3510, 3512 (2012); 38 C.F.R. §§ 21.3020, 21.3021 (2017).  

Basic eligibility for certification of DEA exists for the spouse, surviving spouse, or child of a veteran or serviceperson, if the veteran was discharged from service under conditions other than dishonorable, or died in service, and either (1) has a permanent total service-connected disability, or (2) had a permanent total service-connected disability in existence at the date of his death, or (3) died as a result of a service-connected disability, or, if a service member (4) is on active duty as a member of the Armed forces and is, for a period of more than 90 days, has been listed by VA concerned as missing in action, captured in line of duty by a hostile force, or forcibly detained or interned in the line of duty by a foreign government or power, or (5) is on active duty as a member of the Armed Forces and has been determined by VA to have a total disability permanent in nature incurred or aggravated in the line of duty during active military, naval, or air service; is hospitalized or receiving outpatient medical care, services, or treatment for such disability; is likely to be discharged or released from such service for such disability; and the pursuit of a course of education by such individual's spouse or child for which benefits under 38 U.S.C. chapter 35 are sought occurred after December 22, 2006.  38 U.S.C. § 3501 (2012); 38 C.F.R. §§ 3.807, 21.3020, 21.3021 (2017). 

P&T means permanent and total "disability," permanently and totally "disabled," or permanent and total "rating," when any of these terms are used in reference to a veteran with a service-connected disability rating determined by VA to be total (100 percent) for the purposes of VA disability compensation, and where the impairment is reasonably certain to continue throughout the life of the disabled veteran.  38 C.F.R. § 21.3021(p).   

Basic eligibility for Chapter 35 educational assistance benefits for a claimant is established in one of several ways, including being the "child" of a veteran eligible due to one of the situations discussed above.  38 U.S.C. § 3501(a)(1)(A); 38 C.F.R. §§ 3.807(d)(1), 21.3021(a)(1)(iii).  In this case, the Veteran's daughter (the appellant) claims eligibility for DEA benefits based on her status as a child of an eligible veteran.  38 C.F.R. § 3.57.  For purposes of Chapter 35 benefits, "child" means the son or daughter of a veteran who meets the requirements of 38 C.F.R. § 3.57, except as to age and marital status.  38 C.F.R. §§ 3.807(d)(1), 21.3020, 21.3021(b).

For Chapter 35 DEA benefits, a child's period of eligibility generally begins on the child's 18th birthday, or upon successful completion of the child's secondary schooling, whichever first occurs.  This period of eligibility ends on the child's 26th birthday.  38 U.S.C. § 3512(a); 38 C.F.R. §§ 21.3040, 21.3041.  

As noted, the ending date (delimiting date) for entitlement to Chapter 35 benefits is the eligible person's 26th birthday.  Specifically, no person is eligible for educational assistance who reached his or her 26th birthday on or before the effective date of a finding of permanent and total (P&T) service-connected disability, or, on or before the Veteran's death occurred.  38 C.F.R. § 21.3040(c).  Simply stated, if a child of the Veteran was 26 years of age, or older, as of the March 5, 2013 effective date assigned for the Veteran's permanent and total (P&T) rating, by law that child is not eligible to receive Chapter 35 DEA benefits.  

The appellant seeks to establish entitlement to DEA benefits under 38 U.S.C. Chapter 35, as a child of a Veteran who has permanent total service-connected disability.  As noted, in March 2014, the appellant submitted a VA Form 22-5490, Application for Survivors' and Dependents' Educational Assistance (DEA) benefits, based on the Veteran's award of a permanent and total (P&T) rating.  
  
The RO has already established basic eligibility for Chapter 35 DEA benefits for the spouse or children of the Veteran because the Veteran was discharged from service under conditions other than dishonorable, and was determined to have a permanent and total (P&T) service-connected disability, effective March 5, 2013.  See 38 U.S.C. § 3501; 38 C.F.R. §§ 3.807, 21.3020, 21.3021.  (This March 5, 2013 effective date for the P&T rating was based on the date the Veteran filed his earliest service connection claim for non-Hodgkin's lymphoma). 

However, based on the undisputed facts of record, the appellant's claim to Chapter 35 benefits lacks merit under VA law.  The appellant is the Veteran's daughter.  Her birth certificate confirms she was born in 1971.  In light of this evidence, the appellant was much older than 26 years of age at the time of the March 5, 2013 effective date assigned by the RO for the Veteran's permanent and total disability (P&T) rating.  In fact, the appellant reached her 26th birthday much earlier in 1997, which is over a decade prior to the effective date of the Veteran's permanent and total (P&T) rating.  Therefore, even though the appellant meets the other threshold criteria as the daughter of a veteran with a permanent and total (P&T) disability, there is no eligibility to DEA benefits for the appellant since she was already 26 years of age on the effective date of the Veteran's permanent and total (P&T) rating.  See 38 C.F.R. § 21.3040(c).

That notwithstanding, the Appellant has contended she is entitled to an extension of her delimiting date in this case.  See June 2014 VA Form 9; April 2014 NOD; June 2015 Board videoconference hearing.  The appellant has proffered several contentions as summarized below:

(1) The appellant at the age of 26 was the primary care giver for the Veteran from December 15, 1997 until his death on July [REDACTED], 2013.  She believes the Veteran was suffering from Agent Orange based lymphoma, at that earlier time in 1997, but he was misdiagnosed with bronchitis, pneumonia, or auto-immune disease.  She spent 16 years taking care of father and mother.  She made hundreds of trips to the doctor for her father, as his health slowly deteriorated.  She prepared his food.  Her father battled various illnesses for many years, before it was officially diagnosed as non-Hodgkin's lymphoma.  If VA had diagnosed him properly, she would have been eligible for Chapter 35 benefits at an earlier time.  But as a result of the misdiagnosis, the appellant had to put her life on hold, including her college degree.  She attended one-year of college from September 1990 to July 1991 and Court Reporter Vocational School from September 1991 to July 1993; 

(2) The appellant was conceived after her father's exposure to Agent Orange that eventually took his life by non-Hodgkin's lymphoma.  So she asserts she qualifies on this basis; 

(3) The appellant points out that VA law provides that in certain instances, it is possible to begin Chapter 35 benefits before age 18 and to continue after age 26.  This extension cannot generally go beyond one's 31st birthday, but there are some exceptions; and 

(4) The appellant contends she developed her own disabilities as the result of the Veteran's exposure to Agent Orange - that is, she had stage III cervical cancer in 2002, sinus issues, migraine headaches, psoriasis, anxiety, and back pain.  

The period of eligibility for Chapter 35 benefits would have ended on the appellant child's 26th birthday in 1997.  However, in certain situations, VA will extend an eligible child's period of eligibility in limited circumstances.  The delimiting date for Chapter 35 DEA benefits may be modified or extended beyond an eligible person's 26th birthday, but generally not past his or her 31st birthday.  38 U.S.C. § 3512; 38 C.F.R. § 21.3041(g).  The provisions of 38 C.F.R. § 21.3041(g) set forth three exceptions.

First, the period of eligibility ending date may be extended if an education program has been suspended from the child's 18th to the 26th birthdays, due to conditions determined to be beyond the eligible person's control as listed at 38 C.F.R. § 21.3043.  If it is found that a suspension of a program of education was in fact due to conditions beyond the eligible person's control from the child's 18th to the 26th birthdays, then the ending date may be extended for the length of the period of suspension, but not beyond the eligible person's 31st birthday.  See 38 C.F.R. §  21.3041(g)(1).  

However, the appellant's situation does not meet this first exception.  During the time period from the appellant's 18th to 26th birthdays (1989 to 1997), the Veteran had not been awarded a permanent and total (P&T) rating for non-Hodgkin's lymphoma.  There is also no probative evidence of record establishing the Veteran was suffering from non-Hodgkin's lymphoma at that time.  The award for this service-connected disability was only effective from his initial date of claim - March 5, 2013.  Also, the appellant is now older than age 31.  

Second, if an eligible person's period of eligibility ending date occurs while the person is enrolled in an educational institution, VA may extend the period of eligibility in two circumstances: (i) for a child enrolled in an educational institution that regularly operates on the quarter or semester system, the ending date may be extended to the end of the quarter or semester; or (ii) for a child who completes a major portion of a course while enrolled in an educational institution that operates under other than a quarter or semester system, the ending date may be extended to the end of the course, but not to exceed 12 weeks.  See 38 C.F.R. § 21.3041(g)(2). Extensions under this provision may be made beyond age 31.  Id.  

However, the appellant's situation does not meet this second exception.  Even if the appellant was enrolled in an educational institution, the appellant was not an eligible person from 1989 to 1997 because the Veteran had not been awarded a permanent and total (P&T) rating for non-Hodgkin's lymphoma at that time.  There is also no probative evidence of record establishing the Veteran was suffering from non-Hodgkin's lymphoma at that time.  

The third and final exception allows a delimiting date extension where an eligible child is ordered to active duty or involuntarily ordered to full-time National Guard duty during her period of eligibility.  38 C.F.R. § 21.3041(h).  However, the appellant's situation does not meet this third exception.  The appellant has denied ever serving on active duty or in the National Guard.  See March 2014 Dependent's Application for VA Education Benefits (VA Form 22-5490).  

Further, the exceptions above under 38 C.F.R. § 21.3041(g)(1) to permit an extension for circumstances beyond an eligible person's control is when it results in the suspension of his or her course of study.  But by its plain wording the exceptions do not apply to circumstances such as here when it is contended it caused a delay in beginning the use of such benefits.  There is no probative evidence of record establishing that the appellant suspended her course of study due to her father's non-Hodgkin's lymphoma, after she attended one-year of college from September 1990 to July 1991 and close to two years of Court Reporter Vocational School from September 1991 to July 1993.  The plain wording of the exception for a suspension in study indicates a period when all studies must be stopped.  No probative evidence of record demonstrates this was the case for the appellant in the early 1990s.      

As to another potential exception, VA's regulations provide that, if the effective date of the permanent and total (P&T) disability rating occurs after the child has reached 18, but before he or she has reached 26, the child may elect the beginning date of his or her eligibility.  In other words, the beginning date may be tolled (i.e., delayed) in certain situations.  The child can elect as a beginning date: (A) the effective date of the permanent and total rating or (B) the date of notification to the Veteran of the permanent and total rating, or (C) any date in between, whichever is more advantageous to the eligible child.  38 U.S.C. § 3512(a); 38 C.F.R. § 21.3041(a)(2)(ii).  But this scenario clearly does not apply to the appellant, as the effective date of the permanent and total (P&T) disability rating for the Veteran was not between the appellant's 18th and 26th birthdays.  In fact, the appellant was 41 year of age when the Veteran's P&T rating was effective - March 5, 2013.    

There is also no provision in VA law for extending the period of eligibility for Chapter 35 benefits, based on the appellant's argument that she was conceived after her father's exposure to Agent Orange that eventually took his life by non-Hodgkin's lymphoma.  The Board emphasizes that entitlement to Chapter 35 DEA benefits is prefaced on specific statutory and regulatory conditions.  

Finally, the appellant contends she developed her own disabilities as the result of the Veteran's exposure to Agent Orange - that is, she had stage III cervical cancer in 2002, sinus issues, migraine headaches, psoriasis, anxiety, and back pain.  VA shall pay a monthly allowance, based upon the level of disability, to or for a child who has been determined to be suffering from spina bifida and who is a child of a Vietnam veteran.  38 U.S.C. § 1805(a); 38 C.F.R. § 3.814(a).  However, there is no such allowance in VA law for any of the appellant's listed disabilities, including her cervical cancer. 

There can be no doubt from review of the record that the Veteran rendered honorable and faithful service for which the Board is grateful and there can be no doubt that the appellant is sincere in her belief that she ought to be awarded Chapter 35 DEA benefits.  However, although the Board empathizes with the appellant and is sympathetic to her situation, there simply is no legal basis to find her eligible for Chapter 35 DEA benefits.  The Board is bound by the law, and its decision is dictated by the controlling statutes and regulations.  The Board is without authority to grant benefits simply because it might perceive the result to be equitable.  See 38 U.S.C. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  It has been observed that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress." Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) [citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)].  In other words, unless all of the requirements of a particular law are met, including time limits, a claimant is not entitled to the benefit regardless of the circumstances.

In summary, since the age of the appellant was 41 at the time that the Veteran was determined to have a permanent and total (P&T) service-connected disability, the appellant does not meet the basic eligibility requirements for Chapter 35 DEA benefits.  See again 38 C.F.R. §§ 3.807(a), 21.3040(c).  Here, the regulatory criteria governing eligibility for DEA benefits under Chapter 35 are clear and specific, and the Board is bound by them.  Pursuant to these criteria, there is no basis upon which to grant the appellant Chapter 35 DEA benefits.  In such a case, where the law is dispositive, the claim must be denied due to a lack of legal merit.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

Entitlement to DEA benefits under the provisions of 38 U.S.C. Chapter 35 is denied. 



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


